— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), *235rendered February 16, 1984, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The court correctly denied the defendant’s motion for a Wade hearing (see, People v Gissendanner, 48 NY2d 543, 552) and it also correctly refused the defendant’s request for a charge with respect to the issue of justification (see, People v Watts, 57 NY2d 299, 302; People v Alston, 104 AD2d 653, 654). We have reviewed the defendant’s other contentions and find them to be without merit. Brown, J. P., Weinstein, Rubin and Kooper, JJ., concur.